DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
This Office Action is responsive to application number 16/772,333 METHOD AND APPARATUS FOR THERAPEUTIC GAS TREATMENT, filed 06/12/2020 Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the way the invention was made.

Claims 1-2, 5, 7-11, 15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2013-165976A to YUKI in view of US PG 2008-0167621 A1 to Wagner.  Claim 1 recites: the apparatus comprising a handle portion adapted to receive a gas cartridge; a valve housing portion adapted to house a valve system comprising a three-way valve; a treatment receptacle portion in fluid communication with the valve system and adapted to receive a treatment module; and a nozzle portion in fluid communication with the valve system.  Thus, Yuki discloses a facial beauty device for supplying carbonic acid mixed cosmetic water to a facial skin comprising a spray body S, a carbon dioxide supply cylinder B which is connected to the spray body by a flexible hose P where the spray body includes a shutter plate 32 to open and close an opening 28a for flowing gas from the carbon dioxide supply cylinder to a conduit 28 through the hose, a cup 29 for housing a predetermined amount of cosmetic water, where the cup is coupled to the conduit by thread coupling such that the cup is for supplying the carbonic acid mixed cosmetic water (see para 0006, 0023-0024, figure 1-3 and 9-11 and claim 1).  However, Yuki does not teach 1) the handle portion is adapted to receive a gas cartridge and 2) a valve system comprises a three-way valve.  Thus, the handle is optional therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to easily modify in consideration of the connection of the carbon dioxide supply cylinder and the spray body as disclosed in Yuki (see claim 1; fig 2).  Concerning the valve, Yuki discloses a delivery system 200 having flow paths such as first flow conduit 74, a second flow conduit 76 and an outlet conduit 244 and an access valve 202 which may be a tree way valve wherein the access valve may assist in the selective control of fluid flow between the first flow conduit, the second flow conduit, and the outlet conduit (see para 0062-0063; figures 6A-C).  Thus, the prior art of Wagner, which is reasonably pertinent to the problem faced by the inventor teaches a three-way valve (see para 0063).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to consider the flow path of the hose, the cup and the nozzle of Yuki (see figure 9) and selection of the flow between the first flow conduit, the second flow conduit, and the outlet conduit by the three-way valve of Wagner (see para 0063); figure 6A-C), it would be obvious to a person skilled in the art  before the effective filing date of the invention to apply the three way valve of Wagner to the facial beauty device of Yuki for selective flow access. As to claim 2, Yuki discloses a stem valve 15 is slidably moved up and down by rotation of a circular adjustment knob 17 to connect or block a gas path between an inner bore 12 and a nozzle hole 13 (see para 0032-0033; figures 4-6). As to claim 5, Yuki: at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art for the handle portion of the instant invention to be compatible based on varying sizes because Applicant has not disclosed that a size provides an advantage, is used for a purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected the prior art of Yuki, and applicant’s invention, to perform equally well with either size taught by Yuki or the claimed invention because both sizes would perform the same function and are equally capable of being compatible.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the size of the handle portion in view of Yuki to obtain the invention as specified because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Yuki.  See also MPEP 2144.04.  As to claims 7-9, Yuki teaches a connection from the nozzle to a suction pad 41 for spraying the carbonic acid mixed cosmetic water (see para 0027 and figure 9).  As to claims 8-9, the claim would have been obvious to one having ordinary skill in the art before the effective filing date of the invention because the substitution of one connecting mechanism for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. As to claims 10-11, the claims recite the apparatus has a gas flow-control dial for regulating the flow of gas and has an actuator button that starts and stops the flow of gas. Yuki teaches in consideration of the stem which is slidably moved up and down by rotation of the circular adjustment knob to connect or block a gas path between the inner bore and the nozzle hole (see para 0032-0033; figures 4-6) and the shutter plate is slidably moved up and down to open and close the opening 28a for flowing the gas to the conduit (see para 0024; figures 10-11).  As to claim 15, see the rejection above for claim 1.  Additionally, the valve system comprises control pins.  Yuki teaches the stem valve is slidably moved up and down by rotation of the circular adjustment knob to connect or block a gas path between the inner bore and the nozzle hole (see para 0032-0033; figures 4-6) and a check valve 38 is equipped with a drip hole 29a of the cup which is screwed to the conduit (see para 0023, 0026; fig 6).  As to claims 17-18 recite the treatment receptacle is a detachable, liquid reservoir.  Yuki teaches the cup containing the cosmetic water is screwed to the conduit (see para 0023, 0026 and figure 9).  As to claim 19, the claim recites the apparatus further comprises a piercing pin and piercing pin housing.  Yuki teaches the nozzle portion 10 comprising a jet pipe 11 which penetrates a sealing membrane 3a of the head of the carbon dioxide supply cylinder for ejecting the gas from the carbon dioxide supply cylinder (see para 0018; figure 4).
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuki and Wagner in view of US PG 2004-0129270 A1 to Fishman.  Yuki discloses all the limitations but does not teach a handle portion containing a gas cartridge clip capable of holding the gas cartridge in place.    However, Fishman teaches a hand-held or portable system 100 for administration of therapeutic gas, comprising a cassette 200, a body 300 and a patient interface assembly 400 where the cassette is a unit dose, disposable source gas container for storing, transporting and dispensing therapeutic gases, and the cassette is inserted into a lower housing 320 of the body (see para 0194, 0226, 0227; figure 3).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Yuki in view of Fishman for the teaching of a handle portion capable of holding a cartridge in place.  
Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuki and Wagner and further in view of JP 2003-235926 A to TOTO.  Yuki discloses all the limitations of the invention except for the nozzle portion rotating to control the gas vapor concentration.  However, TOTO teaches a device for supplying a gas with a nozzle 7 having a cover 12 for covering a porous membrane 11 wherein by rotating the cover the device is capable to adjust a water discharge area 15 from the membrane (see para 0037-0038; figures 4, 8, 9).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Yuki in view of TOTO for the teaching of a nozzle portion rotating to control a concentration.
Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PG 2004-0129270 A1 to Fishman.  Claim 12 recites a gas cartridge assembly comprising a silicone seal, and a gas cartridge; thus, Fishman teaches a cassette 200 for use in a hand-held and portable system 100 for administration of therapeutic gases, comprising gas cartridges 210 having a sealing surface 213 (see para 0194, 0227, 0233; figures 3, 4A); yet Fishman does not teach the seal being silicone.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to utilize a material which conforms to the requirements of sealing a part.   The Applicant should note that the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  As to claims 13-14, it is recited that the gas containing cartridge silicone seal creates an airtight seal when pierced by a piercing pin and seal is perforated such that the silicone seal tears when removed.  Fishman teaches a cannula/needle assembly 205 includes a needle cannula 205a having a needlepoint 205b.1 which serves to puncture the sealing surface of the gas cartridge, wherein a sliding plug 205c, together with the needle cannula, slides along containment walls 208 and pushes the needlepoint toward the sealing surface of the gas cartridge (see para 0234; figure 4E).   

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.  Claim 20 is free from the prior art of record.
					Conclusion

The prior art made of record (see USPTO Form 892) and not relied upon is considered pertinent to applicant’s disclosure.  More specifically, Torok et al is directed to the state of the art as a teaching of a mobile apparatus for delivery of a medical or carbon dioxide gas.  It is noted such a significant feature of the defined invention is present in the Applicant’s device, but has not been claimed.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI BAKER whose telephone number is (571)272-4971.  The examiner can normally be reached on Monday thru Friday: 9 am - 6 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORI L BAKER/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        














Patents Application Assistance Center  
Toll-Free:
1-888-786-0101
Local:
1-571-272-4000
Email: HelpAAU@uspto.gov
Patent Electronic Business Center (EBC) Customer Service Center 
Toll-Free:
866-217-9197
Local:
571-272-4100
ebc@uspto.gov
PAIR   https://ppair.uspto.gov/epatent/portal/home
For ordering issues or general questions please contact:
 Customer service phone line 
 Hours: 8:30 am – 5 pm ET, Monday – Friday (except federal holidays)  
Toll free: 1-800-972-6382   |   Local number: 571-272-3150  
For sign in and USPTO.gov account issues contact:
USPTO.gov account customer service 
Hours: 8:30 am – 8 pm ET, Monday – Friday (except federal holidays)  
Toll free: 1-800-786-9199   |   Local number: 571-272-1000  
TTY: 1-800-877-8339
Inventor and Entrepreneur Resources
https://www.uspto.gov/learning-and-resources/inventors-entrepreneurs-resources
Inventors Assistance Center (IAC)
The Inventors Assistance Center (IAC) provides patent information and services to the public. The IAC is staffed by former Supervisory Patent Examiners, experienced Primary Patent Examiners, various intellectual property specialists and attorneys who can answer general questions concerning patent examining policy and procedure.
The IAC is available Monday-Friday, 8:30AM to 8PM EDT, except for federal holidays or when the USPTO is otherwise closed.
Contact the IAC
Toll Free: 800-786-9199
Local: 571-272-1000
TTY: 800-877-8339
The MPEP can be accessed at the following web address: https://www.uspto.gov/web/offices/pac/mpep/index.html
Information about the Pro Se Assistance Program, which can provide assistance to inventors who file patent applications without the assistance of a registered attorney or agent, is available at the following web address:
 hftps://www.uspto.gov/patents

COMMUNICATIONS VIA THE INTERNET AND AUTHORIZATION 
Communications via Internet e-mail are at the discretion of the applicant.
Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application.
The following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file."
A written authorization may be withdrawn by filing a signed paper clearly identifying the original authorization. The following is a sample form which may be used by applicant to withdraw the authorization:
"The authorization given on______, to the USPTO to communicate with me via the Internet is hereby withdrawn. I understand that the withdrawal is effective when approved rather than when received."